Citation Nr: 1313661	
Decision Date: 04/24/13    Archive Date: 05/03/13

DOCKET NO.  12-34 213	)	DATE
	)
	)
 
On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an earlier effective date, prior to February 25, 2009, for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel  


INTRODUCTION

The Veteran had active duty service from May 1942 to October 1945. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) which granted entitlement to a TDIU and assigned an effective date of February 25, 2009.  The Veteran appealed the effective date for the grant of a TDIU by a notice of disagreement (NOD) which was received in April 2011.  A statement of the case (SOC) was issued in October 2012.  The Veteran perfected his appeal in December 2012.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran filed a claim for entitlement to a TDIU on February 25, 2009.  

2.  It was factually ascertainable as of January 5, 2009, that the Veteran's service-connected disabilities had increased in severity to render him unable to engage in gainful employment. 


CONCLUSION OF LAW

The criteria for an effective date of January 5, 2009 (but no earlier) for the grant of a TDIU have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000  (VCAA)

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102 , 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1) Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Duty to Notify 

As the rating decision on appeal granted a TDIU and assigned an effective date for the award, the notice requirements of 38 U.S.C.A. § 5103(a) have been met since the Veteran's claim was successfully granted.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  With respect to VA's notice requirements, an October 2012 statement of the case (SOC) provided notice on the "downstream" issue of entitlement and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  Further, the Veteran was advised of his responsibility to submit, and has submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability.  The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record as it stands includes sufficient competent evidence.  All available pertinent records, in-service, private, and VA, have been obtained.  The claim for an earlier effective date for a TDIU does not meet the statutory and regulatory requirements for a VA examination and/or medical opinion.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  Moreover, resolution of this claim turns on when this claim actually was filed in relation to when there was the required indication of unemployability on account of service-connected disability.  The medical and other evidence in the file permits the Board to make these determinations, without obtaining a "retrospective" medical opinion.  See Chotta v. Peake, 22 Vet. App. 80, 84-86 (2008).

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. §§ 3.159, 20.1102.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Analysis 

Entitlement to a TDIU requires impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by disabilities that are not service connected.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a). 

From April 1, 1946, service connection was in effect for herniated nucleus pulposus of the lumbar spine with degenerative disc disease, rated 20 percent.  From July 23, 2000, the Veteran's disability rating was increased to 60 percent.  From February 28, 2005, service connection was also in effect for calcified pleural plaquing associated with asbestos exposure, rated 30 percent.  Overall, the Veteran has a combined service-connected disability rating of 70 percent, effective February 28, 2005.  See 38 C.F.R. § 4.25.  Thus, the percentage criteria listed under 38 C.F.R. § 4.16(a) has been met.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In a claim for a higher disability rating (i.e., increased compensation), unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

A TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased compensation claims apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000). 

The pertinent criteria for the effective date of an award for an increase in compensation are found in 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. §§ 3.400(o)(1) and (o)(2).  According to this statute and regulation, an effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2).

Thus, according to Harper v. Brown, 10 Vet. App. 125, 126 (1997), three possible effective dates may be assigned depending on the facts of the particular case: (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable); or (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim).  38 C.F.R. § 3.400(o)(1-2).

In determining the appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).

As a TDIU was granted effective the date of the claim, the only question at issue in this case is whether it was factually ascertainable that an increase in severity of the Veteran's service connected disabilities occurred during the one-year period prior to the February 25, 2009 claim, to a degree to warrant a finding of individual unemployability.  

After a longitudinal review of the evidence, the Board finds that it was factually ascertainable to determine the Veteran's service-connected disabilities increased in severity to a degree to warrant a finding of unemployability as of January 5, 2009.  

The evidence of record during this one-year period prior to the filing of the claim includes a VA examination dated May 2008, a prescription dated May 2008 for a forearm supported walker; VA treatment notes from June and July 2008, 2008 home healthcare notes, and a January 2009 statement from the Veteran.  

On January 5, 2009, the RO received a statement by the Veteran, which detailed his need for assistance to accomplish daily activities.  In the statement, the Veteran stated he needs help bathing, dressing, showering, and preparing meals.  He asserted he cannot use his kitchen and it is unsafe for him to drive.  He further stated that since 2002 the VA has supplied him with hand grips in the shower and bathroom, a walker, transport chair, wheel chair, and stair lift.  

This is the first assertion that the Veteran was unable prepare meals or drive on his own.  In the May 2002 examination, it is noted the Veteran was both able to drive and able to cook.  The Board finds the Veteran both credible and competent to report his physical limitations that were caused by his service connected disabilities.  See Jandreau v. Nicholson, 492 F. 3d 1373, 1376-77 (Fed. Cir. 2007).  As such, the Board finds as of January 5, 2009, there was evidence to factually ascertain the Veteran's service connected disabilities increased in severity.  Therefore, a grant of a TDIU is warranted effective January 5, 2009.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

An effective date earlier than January 5, 2009, within the one-year period prior to February 25, 2009 (i.e., between February 25, 2008 and January 5, 2009) is not warranted because there is no evidence of an increase in the Veteran's service connected disabilities to the point of meeting the criteria for TDIU prior to January 5, 2009.  

The May 2008 examination showed the Veteran used a push walker or cart to ambulate, became short of breath walking about 100 feet, and had both an abnormal posture and an abnormal gait because he walked slowly and kept his back stooped forward.  The examiner noted that the Veteran had limitations of walking unassisted due to his lumbar spine condition; had limitations of any heavy lifting and frequent stooping, and climbing; and may have limitations of high exertion of all kinds secondary to his limited lung capacity.  The examiner also noted that due to his pulmonary condition, the Veteran's work environment should be reasonably free from dust, fumes, and smoke.  This is the only opinion given as to the Veteran's employability.  

The symptomatology discussed in the May 2008 examination is consistent with the symptomatology outlined in the previous examination, dated May 2002.  In May 2002, it was noted the Veteran used a walker to ambulate, his posture was stooping, and his gait was slow.  The 2002 examiner opined the Veteran is limited in standing, walking, and pushing, should avoid lifting more than 10 pounds, and should avoid crouching, squatting, kneeling, jumping and walking.  There was no opinion provided as to the Veteran's unemployability, because the examiner noted the Veteran was not working at the time of the 2002 examination.  

Based on these examination, there is no evidence of increase in severity of the Veteran's service connected disabilities as of the May 2008 examination.  

Also in May 2008, a forearm supported walker was prescribed for the Veteran.  A note from the Hands on Hands Rehabilitation Center explained that the need for a forearm supported walker was due to the Veteran's carpal tunnel syndrome to prevent him from bearing weight on the palms of his hands.  This prescription was filled by the VA medical center (VAMC) in June 2008.  The Board notes the Veteran is not service-connected for carpal tunnel syndrome. 

Finally, a single page home health care notation sheet is contained in the claims file.  The document is undated, but contains a notation which indicates it was completed in 2008.  There is no date stamp to determine when the document was received by the RO.  (A duplicate of this document was received at the RO in October 2009).  The document showed the Veteran receives home care five times a week.  Assistance provided to the Veteran included help bathing, dressing, walking, transport into chair, prepare meals, grocery shopping, cleaning, laundry, and errands.  

While this evidence was received during the one-year period prior to the filing of the claim, there is no evidence that the Veteran's service-connected disabilities render him unemployable during this time.  

In support of his appeal, in March 2009, the Veteran submitted two VA Forms 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  A completed application was received March 3, 2009 in which the Veteran stated he became too disabled to work beginning February 2, 2002.  An incomplete application was received on March 10, 2009 in which the Veteran stated he became too disabled to work beginning February 1, 2003.  

The Board notes the Veteran asserts the date of entitlement for a TDIU should be February 25, 2008, because he argues it was ascertainable that he was unemployable as early as February 2002, and this is prior to the date of the claim.  However, 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 require the increase to occur within one year prior to the claim.  If the increase, however, occurred more than one year prior to the claim, the increase is effective the date of the claim.  38 U.S.C.A. § 5110(b)(2); Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010)(It is clear from the plain language of 38 U.S.C. § 5110(b)(2) that it only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim); see also Harper, 10 Vet. App. at 126-27. 

Here the Veteran submitted a VA Form 21-8940 that indicated he was too disabled to work as early as 2002.  Thus, accepting the Veteran was unemployable as early as 2002 would not assist the Veteran in obtaining an earlier effective date, since such date is more than one year prior to the 2009 claim.  Stated differently, the actual increase in disability must have occurred during the one-year period immediately preceding the date of claim; any evidence demonstrating an increase earlier than the one-year period is not a basis for an effective date earlier than the date of the claim.  

As such, the earliest effective date for a TDIU is January 5, 2009.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  


ORDER

Entitlement to an effective date of January 5, 2009 (but no earlier), for the grant of a TDIU is warranted.  To this extent the appeal is granted, subject to laws and regulations controlling payment of VA monetary benefits. 


____________________________________________
ALAN S.PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


